DETAILED ACTION
The instant application having Application No. 17/140676 filed on January 4, 2021 is presented for examination by the examiner. Preliminary amendments were submitted on July 31, 2018.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9998591, claims 1-6 of U.S. Patent No. 10659603, claims 1-8 of U.S. Patent No. 11032414, and claims 1-10 of U.S. Patent No. 11265418. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all drawn towards preventing functionality when a license expires.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US Pre-Grant Publication 2009/0133127) in view of Abdel-Kader et al. (US Pre-Grant Publication 2008/0200142) hereinafter referred to as Abdel.

As per claims 1 and 6, Adachi discloses A radio communication apparatus comprising: 
at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor, cause the radio communication apparatus to: 
[perform a first function] according to license information indicating a licensed function and a license period [Adachi, Figures 4, 5a, 6, 7, 8 and their associated texts such as paragraphs 66, teaches the device being able to transfer the received data to an external device as well as being able to perform facsimile reception as well as printing. Adachi, Figures 4, 5a, 6, 7, 8 and their associated texts such as paragraphs 60-66, teaches checking to see if the license has expired based on a real-time clock indicating that the license has a validity period. Adachi, Figures 4, 5a, 6, 7, 8 and their associated texts such as paragraphs 62-66, teaches checking to see if the license has expired and controlling various functionality of the device based on the license. For example, when the license has expired facsimile reception as well as printing is not inhibited, but transferring the received data to an external device is inhibited indicating that the license is valid for specific functions of the device.]
receive the license information [Adachi, paragraph 4, teaches the device receiving the trial transmission license. Adachi, Figures 4, 5a, 6, 7, 8 and their associated texts such as paragraphs 60-66, teaches checking to see if the license has expired based on a real-time clock.], 
and limit the licensed function when the license period has expired [Adachi, Figures 4, 5a, 6, 7, 8 and their associated texts such as paragraphs 62-66, teaches checking to see if the license has expired and controlling various functionality of the device based on the license.]
Adachi teaches that a device can have multiple functions where some functions are inhibited by a license and other functions are not inhibited. However, Adachi does not specifically teach communicate a radio signal with another radio communication apparatus through a radio transmission path according to license information.
Abdel discloses communicate a radio signal with another radio communication apparatus through a radio transmission path according to license information indicating a licensed function … [Abdel, Figures 2-4 and paragraph 26, teaches that the user device can be locked until the entry of a correct password can be entered. This user device can make telephone calls i.e. communicating a radio signal with another device/phone. The license condition is whether or not the correct password has been entered.];  
and limit the licensed function when the license period has expired [Abdel, Figures 2-4 and paragraph 26, teaches that the user is still allowed to make emergency calls (transmitting a signal) even if the device is locked. All other functionality is restricted.]
 It would have been obvious to one of ordinary skill in the art before the invention to have combined the teachings of Abdel with the teachings of Adachi. Adachi teaches limiting a licensed function after the license has expired. Abdel teaches that one device with a license condition is a user device such as a cell phone that can make telephone calls and is allowed to make emergency calls even if the device is locked. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Abdel with Adachi, since one would have been motivated to prevent certain functionality (such as modifying settings as in Abdel) while still providing other functionality (such as placing an emergency call/transmitting a signal as in Abdel) based on a license/password.
 
As per claims 3 and 8, Adachi in view of Abdel discloses wherein the license information is received from an external apparatus [Adachi, paragraph 4, teaches the device receiving the trial transmission license. Adachi, Figures 4, 5a, 6, 7, 8 and their associated texts such as paragraphs 60-66, teaches checking to see if the license has expired based on a real-time clock.]  

As per claims 4 and 9, Adachi in view of Abdel discloses cause the radio communication apparatus to indicate expiration of the license period by letters, images, or voices [Adachi, Figures 4, 5a, 6, 7, 8 and their associated texts such as paragraphs 86-89, 95, and 97, teaches displaying and printing a warning report to the user. This warning report would include letters. Abdel, Figures 2-4 and paragraph 26, teaches displaying that the mobile device is locked to the user. This is using both images and letters.]

As per claims 5 and 10, Adachi in view of Abdel discloses wherein the licensed function corresponds to a specific function among the functions of the radio communication apparatus, the specific function being able to use according to a license [Adachi, Figures 4, 5a, 6, 7, 8 and their associated texts such as paragraphs 66, teaches the device being able to transfer the received data to an external device as well as being able to perform facsimile reception as well as printing. Adachi, Figures 4, 5a, 6, 7, 8 and their associated texts such as paragraphs 62-66, teaches checking to see if the license has expired and controlling various functionality of the device based on the license. For example, when the license has expired facsimile reception as well as printing is not inhibited, but transferring the received data to an external device is inhibited indicating that the license is valid for specific functions of the device. Abdel, Figures 2-4 and paragraph 26, teaches that the user is still allowed to make emergency calls (transmitting a signal) even if the device is locked. All other functionality is restricted until the entry of a correct password.]

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Abdel and further in view of Nagao (US 2005/0144140).

As per claims 2 and 7, Adachi in view of Abdel does not specifically teach wherein the at least one memory stores instructions that when executed by the at least one processor, cause the radio communication apparatus to release a limitation of the licensed function when the license information is updated.
Nagao discloses wherein the at least one memory stores instructions that when executed by the at least one processor, cause the radio communication apparatus to release a limitation of the licensed function when the license information is updated (Nagao, Figure 14 and associated texts such as paragraphs 118-119, teaches that when the license is expired that the CPU performs a license updating process to update the license and allow the functionality that the license protects such as granting access to licensed content.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Nagao with the teachings of Adachi in view of Abdel. Adachi in view of Abdel teaches limiting a licensed function after the license has expired. Nagao teaches updating a license after the license has expired to allow the user to perform/access the licensed function. Therefore, it would have been obvious to have improved upon the teachings of Adachi in view of Abdel for the purpose of updating the license after the license had expired in order to allow the user to continue being able to perform/access the licensed function.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Ito (US 2006/0021012) – teaches updating an expired license.
Raley (US 2006/0107046) – teaches having a license on a mobile phone that can expire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498